Order issued July 29, 2015




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01255-CR
                      ________________________________________

                          TIMOTHY JAMES FRYAR, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the December 8, 2014 motion of

Rick Dunn for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Rick Dunn as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Timothy James Fryar, TDCJ

No. 1961774, C. Moore Unit, 1700 N. FM 87, Bonham, Texas, 75418.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE